Title: From George Washington to William Sever, 10 August 1777
From: Washington, George
To: Sever, William



Sir
Camp near German Town [Pa.] August 10: 1777

I was honored Yesterday with your Letter of the 1st Inst., and at the same time with Two from Genl Heath, the first containing similar advices to those you were pleased to transmit—The Latter of the 2d Instant giving us further Accounts of the Fleet, and discrediting the Report as prematurely founded. I can only express my thanks for your attention in this instance, and assure you, I shall consider myself much obliged by your advising me by the earliest Opportunity of the arrival or certain appearance of any Fleet on your Coast or of any Other intelligence, that you may conceive important and interesting.
Since Genl Howe left the Capes of Delaware with his Fleet, on the Night of Thursday Sennight, we have not obtained any account of him, nor can we fix his destination with any certainty or satisfaction by reasoning on the Subject. ’Till he sailed from Sandy Hook, I had no doubt in my own mind, but that he would have pushed up the North River to cooperate with Genl Burgoyne. His expedition to the Capes of Delaware and departure again without further information of him, have put us all into a State of conjecture, as to the line of conduct he means to pursue. Whatever it is, I hope eventually, he will be disappointed. I have the Honor to be with great respect Sir Your Most Obedt servant

Go: Washington


P.S. If Genl Howe should arrive on your Coast and make dispositions for landing, I would recommend that All Cattle and every species of provision may be removed out of his reach—Also all Teams & Carriages to prevent him penetrating the Country if such should be his design—You will readily perceive the propriety of this measure and I am persuaded will put it into execution.

